Citation Nr: 0932698	
Decision Date: 08/31/09    Archive Date: 09/04/09

DOCKET NO.  05-12 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel




INTRODUCTION

The appellant served on active military duty from October 
1966 to October 1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

The appeal is remanded to the Department of Veterans Affairs 
Regional Office. 


REMAND

Historically, the appellant served on active duty service 
from October 1966 to October 1969.  To date, the appellant 
has been granted service-connection for tinnitus, which is 
evaluated as 10 percent disabling, effective September 30, 
1994, and has been granted service-connection for right ear 
hearing loss at a noncompensable level, also effective 
September 30, 1994.

The appellant originally filed his claim of entitlement to a 
total disability rating based on individual unemployability 
(TDIU) in April 2004, which was denied in September 2004.  
The appellant perfected an appeal of this decision in April 
2005.  See 38 C.F.R. § 20.302 (2008).  After the Board denied 
the appellant's claim in March 2007, he appealed to the Court 
of Appeals for Veterans Claims (CAVC).  In November 2008, 
based on a Joint Motion for Remand, CAVC vacated the Board's 
March 2007 decision with respect to the issue of entitlement 
to TDIU and remanded the issue for further development in 
compliance with the directives of the Joint Motion for 
Remand.  Specifically, CAVC found that the determination of 
the appellant's inability to obtain and maintain gainful 
employment was not based on his service-connected 
disabilities alone.  As such, CAVC has directed the Board to 
address whether it is necessary to seek another medical 
opinion as to how the appellant's employability is affected 
by his service-connected disabilities.

Applicable law provides that TDIU due to a service-connected 
disability may be assigned, where the schedular rating is 
less than total, when the appellant is unable to secure or 
follow a substantially gainful occupation as a result of his 
service-connected disabilities.  38 C.F.R. 3.340, 3.341, 4.16 
(2008).  Consideration may be given to an appellant's level 
of education, special training, and previous work experience, 
but not to his or her age or the impairment caused by 
nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 
4.16, 4.19 (2008); see also Van Hoose v. Brown, 4 Vet. App. 
361 (1993).

To qualify for a total rating for compensation purposes, the 
evidence must show (1) a single disability rated as 100 
percent disabling; or (2) that the appellant is unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities, and there is one 
disability ratable at 60 percent or more, or if there is more 
than one service-connected disability, at least one 
disability ratable at 40 percent or more and there is a 
combined disability rating of 70 percent.  See 38 C.F.R. § 
4.16(a) (2008).

However, even when the percentage requirements are not met, 
entitlement to a total rating, on an extraschedular basis, 
may nonetheless be granted, in exceptional cases, when the 
appellant is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities.  38 C.F.R. § 4.16(b) (2008).

The central inquiry is "whether the [appellant's] service[-
]connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  However, the sole fact that an appellant is 
unemployed or has difficulty obtaining employment is not 
enough.  Van Hoose, 4 Vet. App. at 363.

In the present case, the appellant underwent a VA 
audiological examination in August 2004.  As a result of this 
examination, the diagnosis was right ear sensorineural 
hearing loss and tinnitus. The examiner also noted that the 
appellant's left ear was completely "dead."  With respect 
to the appellant's employability, the examiner opined that, 

"[d]ue to hearing loss in the right ear 
and no hearing in the left ear, it would 
be difficult for the [appellant] to 
obtain or maintain gainful employment in 
his field of expertise."

Because the examiner incorporated the appellant's nonservice-
connected left ear disorder, this opinion did not address the 
appellant's employability due solely to his service-connected 
disabilities.  The remainder of the appellant's claims file 
is silent with respect to a determination as to his 
employability due to his service-connected disabilities.  As 
such, the Board finds there is a further duty to assist the 
appellant with his claim herein.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).  The evidence of record does 
not contain an examination wherein the appellant's 
employability is ascertained with respect to only his 
service-connected disabilities.  Thus, the Board finds that 
the evidence of record is insufficient to make a decision and 
a remand for a medical opinion is warranted.  See McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, the case is remanded for the following action:

1. The RO must contact the appellant and 
afford him the opportunity to identify or 
submit any additional pertinent evidence 
in support of his claim of entitlement to 
TDIU.  The RO must then obtain copies of 
the related records that are not already 
in the claims file.  All attempts to 
secure this evidence must be documented in 
the claims file by the RO.  If, after 
making reasonable efforts to obtain the 
identified records, the RO is unable to 
secure same, the RO must notify the 
appellant and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken by 
the RO with respect to the claim.  The 
appellant must then be given an 
opportunity to respond.

2.  The RO must make arrangements with the 
appropriate VA medical facility for the 
appellant to undergo a comprehensive 
examination.  After a review of the entire 
evidence of record, the examiner must 
provide an opinion as to whether the 
appellant is unable to obtain and retain 
employment consistent with his education 
and occupational experience due solely to 
his service-connected disabilities, 
irrespective of age and any 
nonservice-connected disorders.  A 
complete rationale for any opinion 
expressed, to include citation to specific 
medical documents in the claims file and 
supporting clinical findings, must be 
included in the examination report.  The 
report prepared must be typed.

3.  The RO must notify the appellant that 
it is his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2008).  In the event that 
the appellant does not report for the 
aforementioned examination, documentation 
must be obtained that shows that notice 
scheduling the examination was sent to the 
appellant's last known address.  It must 
also be indicated whether any notice that 
was sent was returned as undeliverable.

4.  Once the above action has been 
completed, the RO must re-adjudicate the 
appellant's claim on appeal, taking into 
consideration any newly acquired evidence.  
If any benefit remains denied, a 
supplemental statement of the case must be 
provided to the appellant and his 
representative.  After the appellant has 
had an adequate opportunity to respond, 
the appeal must be returned to the Board 
for appellate review.

No action is required by the appellant until he receives 
further notice; however, the appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

THIS REMAND IS SUBJECT TO AN ORDER BY THE UNITED STATES COURT 
OF APPEALS FOR VETERANS CLAIMS.  As such, this claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



